Citation Nr: 0911424	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure. 

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, T.M.T.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 
1970, to include service in the Republic of Vietnam from May 
1968 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
above-referenced claims.  

In November 2008, the Veteran, accompanied by his daughter, 
testified at a hearing held at the RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing as been 
associated with the claims file.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran was diagnosed with chloracne within a year of 
separation from active service or that the diagnosed skin 
condition is otherwise related to his military service.  

2.  The Veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused or aggravated by any incident 
during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne, to 
include as secondary to herbicide exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in October 2002, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and his current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the Veteran's 
military service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including certain psychiatric disorders, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 
 
A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for the skin disorder chloracne 
will be presumed if they are manifest to a compensable degree 
with in one year of separation from active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d). 
 
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chloracne

The Veteran claims entitlement to service connection for 
chloracne, contending that this disability resulted from his 
exposure to herbicides during his service in the Republic of 
Vietnam.  Having reviewed the evidence of record and all 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claim for service connection for this 
disability, and the appeal must be denied.

As noted above, presumptive service connection may be granted 
for chloracne if the evidence shows that the condition 
manifested within one year of the appellant's service in 
Vietnam.  In this regard, the Veteran's form DD 214 confirms 
that he served in Vietnam from May 1968 to May 1969; 
therefore, he is presumed to have been exposed to herbicides.  
However, there is no evidence of any diagnosis of chloracne 
within one year from May 1969, the date the Veteran left 
Vietnam.  Specifically, the first indication of a chloracne 
diagnosis is shown in a January 2004 VA outpatient treatment 
record.  The Veteran reported having oily skin and 
reoccurring acne cysts on the ears and upper back, at which 
time he was diagnosed with chloracne.  As the Veteran was not 
diagnosed with chloracne until January 2004, more than thirty 
years following his service in Vietnam, service connection 
cannot be granted on a presumptive basis.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The fact that the Veteran does not meet the above 
requirements, concerning presumptive service connection, does 
not in and of itself preclude him for establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to herbicide during service caused 
any current disorders.  38 U.S.C.A. § 1110, 38 C.F.R. § 
3.303(d).  However, where the dispositive issue involves a 
question of medical causation, such as whether a condition 
claimed is the result of active service in the military, only 
competent medical evidence is probative.  See, e.g. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Here, the Veteran's service treatment records were obtained 
and are negative for a diagnosis of chloracne.  A service 
treatment record dated in June 1970 shows that the Veteran 
was treated for dermatitis of the face, which was related to 
shaving.  The October 1970 separation examination is negative 
for a diagnosed skin disorder.

A letter dated in December 2005 from the VA Medical Center 
indicates that the Veteran was seen for an Agent Orange 
examination, at which time the diagnosis of chloracne was 
again noted.  The examiner indicated that the Veteran's 
service treatment records were negative for treatment of the 
condition and that there were no records of a serious flare-
up of chloracne.  He was noted to have no more than a few 
blackheads and no infected cystic problems.  The etiology of 
the skin condition was not provided.

In light of the foregoing, the Board finds that the 
preponderance evidence is against the claim for service 
connection for chloracne on a direct basis.  Again, the Board 
notes that service connection may be granted when all the 
evidence establishes a medical nexus between military service 
and current complaints.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. Ap. 141 
(1992).  In this case, the medical evidence of record does 
not contain competent medical evidence linking the chloracne 
to service.  Although the January 2004 VA outpatient record 
and the December 2005 VA Agent Orange letter show that the 
Veteran was diagnosed with chloracne, the evidence of record 
is negative for an opinion relating the current skin disorder 
to the Veteran's military service.  Given the absence of 
competent medical evidence in support of the Veteran's claim, 
for the Board to conclude that the Veteran's diagnosed 
chloracne is the result of his period of active service, 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Moreover, the evidence shows that the Veteran was not 
diagnosed with chloracne until January 2004, over thirty 
years after his separation from service.  In this regard, the 
Board notes that the Veteran's October 1970 separation report 
of medical examination is negative for a diagnosed skin 
disorder in service.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
active duty service can be considered as evidence against a 
claim.  Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  

The Veteran contends that his current skin disability is 
related to his active service.  While the Board is 
sympathetic to the Veteran's own statements and believes that 
he is competent to report his current symptomatology, he does 
not have the requisite special medical knowledge necessary to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  
Essentially, the Veteran has not provided any competent 
medical evidence relating his currently diagnosed skin 
disorder to his period of active service.  Thus, there is no 
evidence to support service connection for chloracne on a 
direct basis.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's skin 
disability developed in service. Therefore, the Board 
concludes that the skin disability was not incurred in or 
aggravated by service. As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

PTSD

Turning to the merits of this claim, the Veteran has 
essentially contended that he currently has PTSD as a result 
of his military service.  In an undated PTSD statement, and 
in subsequent written statements, he stated that during his 
service in Vietnam, he witnessed the death of fellow service 
men, Vietnamese soldiers, civilians, and children.  He 
reported the events to have occurred in 1968 to 1969, during 
his service with the 173rd Airborne, A Company and HHQ; 
however, he did not provide specific dates of the event.  

Regarding a service connection claim for PTSD, a granting of 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b). 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 C.F.R. § 
3.304(f)(1); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

As stated above, the Veteran's DD 214 confirms his service in 
Vietnam.  His military occupational specialty is listed as a 
cook.  The records do not indicate that the Veteran engaged 
in combat during his period of active service.

The Veteran's service treatment records are negative for a 
diagnosis or treatment of a psychiatric disorder during 
service.  An October 1970 separation report of medical 
examination shows that a psychiatric clinical evaluation was 
normal.  

The first indication of a possible PTSD diagnosis is 
reflected in VA medical treatment records dated from 1984 to 
May 2005.  In March 1984, the Veteran reported experiencing 
nightmares, at which time he was diagnosed with vivid dreams, 
rule out schizophrenia, and paranoia.  A November 1988 
psychological assessment note shows that the Veteran reported 
experiencing anxiety, difficulty sleeping, poor memory and 
concentration, an avoidance of others, hypersensitivity, and 
paranoid ideations.  A diagnosis of "rule out PTSD" was 
noted.  Additional VA records show that in May 1998 the 
Veteran continued to report his symptoms, as described above, 
as well as reporting that he engaged in combat during his 
service in Vietnam.  The assessment at that time was 
"ineffective individual coping; RT post trauma to Vietnam 
War/panic attacks and nervousness."  A psychology note dated 
in June 1998 shows that the Veteran was referred for 
outpatient treatment for PTSD.  A February 2000 psychiatry 
note shows a diagnosis of  PTSD.  Subsequent records dated 
until May 2005 show interment reports of the previously 
described symptoms, to include auditory and visual 
hallucinations along with suicidal and homicidal ideations, 
and intermittent treatment for symptoms associated with PTSD.  

The record reflects that the Veteran underwent a VA mental 
disorders examination in July 1997.  The associated 
examination report is negative for reports of nightmares or 
references to his service in Vietnam.  Although the Veteran 
was diagnosed with a psychiatric disorder, he was not 
diagnosed with PTSD.      

The Veteran submitted a letter from his VA physician, dated 
in September 2002, stating that the Veteran had been 
diagnosed and was being treated for PTSD.  No further 
information was provided as to the basis of the PTSD 
diagnosis or the identity of the associated stressors.

In December 2002, the RO contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the Center for Unit Records (CURR)) in an effort to verify 
the information the Veteran provided as his claimed in-
service stressors.  The RO received a response in July 2003 
and was notified that there was insufficient information with 
which to verify the claimed in-service stressors.  The RO was 
also informed that incidents involving civilians are not 
usually found in combat records, unless officially reported 
and documented.  

In March 2005, the Veteran submitted a statement, signed by 
himself and his wife, which described the symptoms he 
associated with his PTSD diagnoses.  He reported attending a 
PTSD "class" twice a month.

As indicated above, the Veteran testified before the 
undersigned during the November 2008 hearing held at the RO.  
During his testimony, the Veteran indicated that he witnessed 
a small arms fire attack during his service in Vietnam.  The 
Veteran was asked to provide a specific time frame during 
which the claimed in-service stressors were alleged to have 
occurred.  As the Veteran could not identify the date of the 
claimed stressors at that time, the record was held open for 
sixty days so that he could submit additional information.  
No additional statements regarding the in-service stressors 
have been associated with the claims file.

Having reviewed the evidence of record and the applicable 
law, the Board finds that the preponderance of the evidence 
is against the claim for service connection for PTSD.

While the Veteran has been diagnosed with PTSD, as indicated 
by the February 2000 VA outpatient record and the September 
2002 VA physician's letter, he has not provided a stressful 
in-service event which could be substantiated and which could 
then be associated with his PTSD diagnosis.  The Veteran has 
not been able to provide specific information as to names, 
dates, and places of the occurrence of his asserted stressful 
events.  In the April 2004 rating decision, the RO s informed 
that there was insufficient information with which to confirm 
the Veteran's accounts of his service in Vietnam.  
Additionally, during the November 2008 hearing at the RO, the 
Veteran was asked to provide more specific information as to 
the claimed in-service stressors; however, the Veteran failed 
to respond to this request.  Moreover, while the Veteran's 
service personnel records demonstrated that his tour in 
Vietnam included duty as a cook, there has been no evidence 
of record to verify that the Veteran experienced the 
stressful events in conjunction with activity associated with 
his tour of duty.  There is no evidence of record that the 
Veteran had engaged in any direct combat missions or been 
under fire.  The Board has considered whether the Veteran's 
asserted stressors are consistent with the nature of his 
military occupation specialty as a cook, however, there is no 
evidence that his occupational specialty placed the Veteran 
in a theater of operations that is consistent with combat 
with the enemy.

The Veteran, who did not serve in combat and whose account is 
not accorded a presumption of credibility throughout the 
adjudication of the claim, has not provided stressors that 
have been verified or are otherwise verifiable.

The law recognizes the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character). 

Even if the Veteran's claimed stressors were found to be 
adequate supported for PTSD claim purposes, the medical 
evidence does not indicate that the Veteran has PTSD for 
service connection purposes.  VA outpatient treatment records 
generally indicate that the Veteran may have been diagnosed 
with PTSD in June 1998, as he was referred for outpatient 
PTSD treatment, but there is no indication that this 
diagnosis was in accordance with the DSM-IV criteria.  
Similarly, the February 2000 and VA outpatient record and the 
September 2002 VA physician's letter, both showing a 
diagnosis of PTSD, do not reflect a PTSD diagnosis in 
accordance with the DSM-IV criteria.  Although VA medical 
records dated from June 1998 to May 2005 indicate that the 
Veteran is being treated for PTSD, the medical evidence does 
not demonstrate that the Veteran has a current PTSD diagnosis 
based on the DSM-IV criteria, as required under 38 C.F.R. § 
4.125(a).  

The Board notes that there have been no identified stressors 
associated with the Veteran's PTSD diagnosis.  To the extent 
that the PTSD diagnosis is based on the Veteran's account of 
his military service, the Veteran's rendition of in-service 
events is unsubstantiated by the record, and the diagnoses 
are therefore without factual foundation.  Swan v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the Veteran).

The Veteran asserts that he has PTSD as the result of in-
service stressful experiences.  However, his self-report as 
to his having PTSD that was manifested as a result of his 
period of active service is not competent medical evidence.  
As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu, 2 Vet. App. at 495.

The service medical records are devoid of any indication of 
PTSD, there is no current PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a), or a PTSD disability based upon 
verifiable stressors.  Thus there can be no nexus between a 
current disability and service.  As noted in the previous 
paragraph, the Veteran is not competent to provide such a 
medical opinion.  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the Veteran's has PTSD that is 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As the Veteran's claimed stressor has not been supported by 
credible evidence and the probative medical evidence of 
record does not indicate that the Veteran has PTSD, as 
determined in accordance with DSM-IV standards, the 
preponderance of the evidence of record is against the claim 
and the benefit of the doubt rule does not apply. Gilbert, 1 
Vet. App. at 58.  Therefore, the Veteran's claim for service 
connection for PTSD is denied.  


ORDER

Service connection for chloracne, to include as secondary to 
herbicide exposure is denied.

Service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


